Exhibit 10.1

OCCUPANCY AGREEMENT

      This AGREEMENT (the “Agreement”), effective as of January 1, 2009 (the
“Effective Date”), between 24Holdings Inc. (the “Corporation”), a corporation
organized under the laws of the State of Delaware and Kirk M. Warshaw, LLC (the
"LLC"), a limited liability company organized under the laws of the State of New
Jersey.

     WHEREAS, the Corporation’s principal offices are located at 47 School
Avenue, Chatham, New Jersey and such premises are owned by the LLC (the
“Principal Offices”); and

     WHEREAS, the Corporation and the LLC wishes to enter into an agreement for
use and occupancy of the Principal Offices and certain administrative services;

     NOW, THEREFORE, for good and valuable consideration, it is agreed that:

     Effective as of the Effective Date, the Corporation hereby agrees that it
shall pay to the LLC a quarterly occupancy and administrative services fee in
the amount of U.S. five hundred dollars ($500) on each of January 1, April 1,
July 1 and October 1 until such time as this Agreement is terminated by written
notice of either party.

     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement effective as of the Effective Date on January 29, 2009.

 

  24HOLDINGS INC.,
a Delaware corporation                   By:      /s/ Arnold P. Kling      
Name: Arnold P. Kling       Title: President                       Kirk M.
Warshaw, LLC.,
a New Jersey limited liability company                   By:      /s/ Kirk
Warshaw       Name: Kirk Warshaw       Title: Managing Member



--------------------------------------------------------------------------------